DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07/09/2021 these drawing are acceptable by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of US Patent 11,064,458 B2 and claims 1, 9 and 16 of US Patent 10,349,380 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 8 and 17 limitation are found in claims 1 and 11 of US Patent 11,064,458 B2 and claims 1, 9 and 16 of US Patent 10,349,380 B2 with obvious wording variation such as they all sets of claims are drawn to receiving, from a second base station, cell related information including one or more second cell identifiers of one or more cells supported by the second base station.
17/371,588
11,064,458 B2
10,349,380 B2
1, 8 and 17. A method by a first base station comprising:
receiving, from a second base station, cell related information including one or more second cell identifiers of one or more cells supported by the second base station;
identifying a packet for a wireless device in a radio resource control (RRC) inactive state supporting a radio access network (RAN) paging; and
transmitting, to the second base station, in response to identifying the packet, a RAN paging message based on a first RAN area identifier of one or more cells supported by the first base station and a second RAN area identifier of the one or more cells supported by the second base station.

1 and 11. A method comprising: 

receiving, by a first base station from a second base station, a cell identifier of a cell of the second base station, and a second radio access network (RAN) area identifier of the cell; receiving, by the first base station from the second base station, a packet for a wireless device in a radio resource control (RRC) inactive state supporting a RAN paging; and transmitting, by the first base station to the second base station, in response to receiving the packet, a RAN paging message based on a first RAN area identifier of the first base station and the second RAN area identifier.
1. 9 and 16 A method comprising: transmitting, by a first base station to a second base station, a first message comprising: a first cell identifier of a first cell of the first base station; and a first radio access network (RAN) area identifier of the first cell; receiving, by the first base station from the second base station, a second message comprising: a second cell identifier of a second cell of the second base station; and a second RAN area identifier of the second cell; transmitting, by the first base station to a wireless device, at least one radio resource control (RRC) message comprising the first RAN area identifier, wherein the at least one RRC message indicates a state transition of the wireless device to an RRC inactive state; receiving, by the first base station, one or more packets for the wireless device; and transmitting, by the first base station to the second base station and in response to receiving the one or more packets, a RAN paging message when the first RAN area identifier is identical to the second RAN area identifier, wherein the RAN paging message comprises an identifier of the wireless device and the first RAN area identifier.


It is important to note that claimed features recited in claims 1 and 11 of US Patent 11,064,458 B2 and claims 1, 9 and 16 of US Patent 10,349,380 B2 are more specific than claimed features recited in claims 1, 8 and 17 of the instant application.  Hence, the scope of claims of present application is now broader than U.S. Patent No. 11,064,458 B2and 10,349,380 B2.
Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel; 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 re rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2018/0376452 A1) in view of  Xia et al. (US 2015/0139117 A1).
 	Regarding claims 1, 8 and 17.  Wei teaches. A method by a first base station comprising:
 	receiving, from a second base station, cell related information including one or more second cell identifiers of one or more cells supported by the second base station (Paragraph [0024], fig.1 Illustrate and teach cell 103A and 103B support base station 102A and 101B);
                                    
    PNG
    media_image1.png
    359
    302
    media_image1.png
    Greyscale

 	identifying a packet for a wireless device in a radio resource control (RRC) inactive state supporting a radio access network (RAN) paging (Paragraphs [0025-0026] teach RRC in idle mode as read on RRC inactive).
	Wei is silent on
 	transmitting, to the second base station, in response to identifying the packet, a RAN paging message based on a first RAN area identifier of one or more cells supported by the first base station and a second RAN area identifier of the one or more cells supported by the second base station.
	In an analogous art, Xia teaches
 	transmitting, to the second base station, in response to identifying the packet (Paragraphs [0029], teach identify data packet to be delivered), a RAN paging message based on a first RAN area identifier of one or more cells supported by the first base station and a second RAN area identifier of the one or more cells supported by the second base station (Paragraphs [0013], [0037], 0039] teach transmission paging message in RAN wherein the service area is identify).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Wei with Xia’s system  such that transmitting, to the second base station, in response to identifying the packet, a RAN paging message based on a first RAN area identifier of one or more cells supported by the first base station and a second RAN area identifier of the one or more cells supported by the second base station in order provide a large packet data deliver and increasing signaling load in communication.

 	Regarding claims 2 and 11. Wei and Xia teach the method of claim 1, Wei teaches wherein the RAN paging message comprises an identifier of the wireless device for the RAN paging, paging discontinuous reception (DRX) information and RAN paging area information of a RAN paging area for the RAN paging (Paragraphs [0041-0042], [0064]).

 	Regarding claim 3. Wei and Xia teach the method of claim 2, Xia teaches wherein the RAN paging area information comprises the first RAN area identifier, the second RAN area identifier, the one or more second cell identifiers, and one or more first cell identifiers of the one or more cells supported by the first base station (Paragraphs [0011],[0024], [0013], [0037], 0039]).

 	Regarding claim 4. Wei and Xia teach the method of claim 1, Xia teaches wherein the second RAN area identifier is included in the cell related information (Paragraph [0024], [0039]).

 	Regarding claim 5. Wei and Xia teach the method of claim 1, Xia teaches further comprising transmitting, to the second base station, at least one of:
 	one or more first cell identifiers of the one or more cells supported by the first base station; or the first RAN area identifier (Paragraph [0024], [0039]).

Regarding claim 6. Wei and Xia teach the method of claim 1, Xia teaches further comprising:
 	transmitting, to the wireless device, at least one RRC release message comprising the first RAN area identifier (Paragraph [0026]), the second RAN area identifier, the one or more second cell identifiers, and one or more first cell identifiers of the one or more cells supported by the first base station, wherein the at least one RRC release message indicates a state transition of the wireless device to the RRC inactive state(Paragraphs [0024], [0037], [0039]).

 	Regarding claim 7. Wei and Xia teach the method of claim 1, Wei teaches wherein the transmitting the RAN paging message is further based on the wireless device being in the RRC inactive state (Paragraph [0025], [0028]).

 	Regarding claims 9 and 16, Wei and Xia teach the method of claim 8, Wei teaches wherein the RAN paging message indicates a state transition of the wireless device from the RRC inactivate state to at least one of:
 	an RRC idle state; or an RRC connected state (Paragraph [0025]

 	Regarding claim 10. Wei and Xia teach the method of claim 8, Wei teaches further comprising transmitting, to the wireless device, one or more paging messages based on the RAN paging message (Paragraph [0045-0046]).

 	Regarding claim 12. Wei and Xia teach the method of clam 11, Xia wherein the RAN paging area information comprises the first RAN area identifier, the second RAN area identifier, the one or more second cell identifiers, and one or more first cell identifiers of the one or more cells supported by the first base station (Paragraphs [0014], [0024]).

 	Regarding claim 13. Wei and Xia teach the method of claim 8, Xia teaches wherein the second RAN area identifier is included in the cell related information (Paragraph [0012-0013]).

 	Regarding claims 14 and 19. Wei and Xia teach the method of claim 8, Xia teaches further comprising:
 	receiving, by the second base station from the first base station, at least one of:
one or more first cell identifiers of the one or more cells supported by the first base station; or the first RAN area identifier (Paragraph [0012-0013]).

 	Regarding claim 15. Wei and Xia teach the method of claim 8, Wei teaches wherein the wireless device is in the RRC inactive state based on the wireless device receiving at least one RRC release message that indicates a state transition of the wireless device to the RRC inactive state (Paragraphs [0025-0026]) and
Xia teaches  wherein the at least one RRC release message comprises the first RAN area identifier, the second RAN area identifier, the one or more second cell identifiers, and one or more first cell identifiers of the one or more cells supported by the first base station (Paragraph [0012-0013]).

 	Regarding claim 18. Wei and Xia teach the apparatus of claim 17, Wei teaches wherein the RAN paging message comprises an identifier of the wireless device for the RAN paging, paging discontinuous reception (DRX) information and RAN paging area information of a RAN paging area for the RAN paging (Paragraphs [0041], [0066], [0135]) 
 	Xia teaches wherein the RAN paging area information comprises the first RAN area identifier, the second RAN area identifier, the one or more second cell identifiers, and one or more first cell identifiers of the one or more cells supported by the first base station, and wherein the second RAN area identifier is included in the cell related information (Paragraphs [0012-0014], [0024]).

 	Regarding claim 20. Wei and Xia teach the apparatus of claim 17, wherein the at least one processor is further configured to: 
control to the transceiver to transmit, to the wireless device, at least one RRC release message comprising the first RAN area identifier, the second RAN area identifier, the one or more second cell identifiers, and one or more first cell identifiers of the one or more cells supported by the first base station, wherein the at least one RRC release message indicates a state transition of the wireless device to the RRC inactive state, and wherein the transmitting the RAN paging message is further based on the wireless device being in the RRC inactive state (Paragraphs [0025-0026], [0028], [0032-35]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641